DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification of the disclosure in the submission filed 6/1/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Sections 6-9 of the Office Action dated 4/5/2021 are respectfully withdrawn.

Allowable Subject Matter
     Claims 2-12, 14-20 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 2 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system for illuminating a microscopy specimen as generally set forth in Claim 2, the system including, in combination with the features recited in Claim 2, the optical elements for each of the plurality of illumination sources are temporally synchronized to dynamically vary the position of the waist of the light sheet from each of the plurality of illumination sources to sweep the substantially coincident portion of the microscopy specimen.  Claims 3-11 are dependent on Claim 2, and hence are allowable for at least the same reasons Claim 2 is allowable.

.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/9/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872